Name: Commission Regulation (EEC) No 2004/90 of 12 July 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13. 7. 90 Official Journal of the European Communities No L 180/ 15 COMMISSION REGULATION (EEC) No 2004/90 of 12 July 1990 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1 966 on the establishment of a common organization of the market in oils and fats (l), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1775/90 C), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 1823/90 Q, as last amended by Regulation (EEC) n* 1958/90 (8) ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1990/91 marketing year, has not yet been fixed ; whereas the amount of the subsidy for the 1990/91 marketing year has been calculated provisionally on the basis of the abatement for the 1989/90 marketing year ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1823/90 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 ( ®) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (I0) is as set out in Annex III for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (n) for sunflower seed harvested and processed in Portugal is as set out in Annex III. 4. However, the amount of the subsidy in the case of advance fixing for the 1990/91 marketing year for colza, rape and sunflower will be confirmed or replaced as from 13 July 1990 to take into account the application of the system of maximum guaranteed quantities for this marke ­ ting year. Article 2 This Regulation shall enter into force on 13 July 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 July 1990. For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No 172, 30. 9. 1966, p. 3025/66. O OJ No L 280, 29. 9 . 1989, p. 2. (3) OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 163, 29. 6. 1990, p. 9 . 0 OJ No L 167, 25. 7. 1972, p. 9 . ( «) OJ No L 197, 26. 7. 1988, p. 10. 0 OJ No L 167, 30. 6 . 1990, p. 63. ( «) OJ No L 176, 10. 7. 1990, p. 28 . 0 OJ No L 266, 28. 9 . 1983, p. 1 . H OJ No L 53, 1 . 3 . 1986, p. 47. (") OJ No L 183, 3. 7. 1987, p. 18 . I No L 180/ 16 Official Journal of the European Communities 13 . 7. 90 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period 7 (*) 8 (') 9 0 10 (1) 110 120 1 . Gross aids (ECU) : I I I  Spain 1,750 1,750 1,750 1,750 1,750 1,750  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 25,831 25,804 25,882 26,147 25,142 25,420 2. Final aids : l l l l (a) Seed harvested and processed in : I I I I  Federal Republic of Germany l l (DM) 60,47 60,41 60,59 61,22 58,87 59,65  Netherlands (Fl) 68,14 68,07 68,27 68,98 66,33 67,22  BLEU (Bfrs/Lfrs) 1 247,30 1 246,00 1 249,76 1 262,56 1 214,03 1 227,97  France (FF) 202,82 202,61 203,22 205,30 197,41 199,59  Denmark (Dkr) 230,67 230,43 231,13 233,49 224,52 227,00  Ireland ( £ Irl) 22,574 22,550 22,618 22,850 21,972 22,214  United Kingdom ( £) 19,970 19,948 19,987 20,166 19,359 19,482  Italy (Lit) 45 247 45 200 45 337 45 801 44 040 44 527  Greece (Dr) 5 462,63 5 447,72 5 436,27 5 470,45 5 229,45 5 186,47 (b) Seed harvested in Spain and \ \ processed : \ IlIl  in Spain (Pta) 267,57 267,57 , 267,57 267,57 267,57 267,57   in another Member State (Pta) 3 823,07 3 819,17 3 825,69 3 857,78 3 713,62 3 736,68 (c) Seed harvested in Portugal and \ IlIl\\ processed : I IIIIIIII  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 5 641,47 5 635,90 5 648,14 5 690,59 5 481,69 5 498,72 (') Subject to the abatement resulting from the system of maximum guaranteed quantities for the 1990/91 marketing year. 13 . 7 . 90 Official Journal of the European Communities No L 180/17 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period 7 0) 8 0 9 (') 10 0 11 0) 12 (') 1 . Gross aids (ECU) : \  Spain 4,250 4,250 4,250 4,250 4,250 4,250  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 28,331 28,304 28,382 28,647 27,642 27,920 2. Final aids : \ (a) Seed harvested and processed in :  Federal Republic of Germany (DM) 66,33 66,26 66,45 67,07 64,72 65,51  Netherlands (Fl) 74,73 74,66 74,87 75,58 72^3 73,81  BLEU (Bfrs/Lfrs) 1 368,02 1 366,71 1 370,48 1 383,28 1 334,75 1 348,68  France (FF) 222,45 222,24 222,85 224,93 217,04 219,22  Denmark (Dkr) 253,00 252,76 253,45 255,82 246,84 249,33  Ireland ( £ Irl) 24,758 24,735 24,803 25,035 24,156 24,399  United Kingdom ( £) 21,918 21,897 21,935 22,115 21,308 21,431  Italy (Lit) 49 627 49 579 49 716 50 180 48 420 48 907  Greece (Dr) 6 005,98 5 991,08 5 979,62 6 013,81 5 772,81 5 729,83 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 649,81 649,81 649,81 649,81 649,81 649,81  in another Member State (Pta) 4 205,31 4 201,41 4 207,93 4 240,02 4 095,86 4 118,92 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 517,26 517,26 517,26 517,26 517,26 517,26  in another Member State (Esc) 6 158,72 6 153,16 6 165,40 6 207,84 5 998,94 6 015,98 (') Subject to the abatement resulting from the system of maximum guaranteed quantities for the 1990/91 marketing year. No L 180/18 Official Journal of the European Communities 13 . 7 . 90 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 7 1st period 8 (&gt;) 2nd period 9 (') 3rd period io (') 4th period IIP) 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 6,890 0,000 37,927 8,600 0,000 33,114 8,600 0,000 33,201 8,600 0,000 33,476 8,600 0,000 33,807 2. Final aids : I \ I \ (a) Seed harvested and processed in (2) : l l  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 89,78 100,05 1 831,38 290,15 338,69 32,294 25,669 63 870 6 836,25 77,52 87,35 1 598,97 260,01 295,71 28,938 25,614 58 005 7 005,17 77,73 87,58 1 603,17 260,69 296,49 29,014 25,655 58 157 6 990,03 78,38 88,32 1 616,45 262,85 298,94 29,255 25,836 58 639 7 021,06 79,16 89,19 1 632,44 265,45 301,90 29,544 26,095 59 219 7 093,78 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 1 053,45 4 874,34 1 314,91 4 436,32 1 314,91 4 443,05 1 314,91 4 475,12 1 314,91 4 525,40 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 8 405,78 8 222,06 0,00 7 774,74 7 604,82 0,00 7 788,47 7 618,24 0,00 7 831,74 7 660,57 0,00 7 901,79 7 729,09 3 . Compensatory aids :  in Spain (Pta) 4 849,77 4 411,75 4 418,07 4 449,73 4 500,01 4. Special aid :  in Portugal (Esc) 8 222,06 7 604,82 7 618,24 7 660,57 7 729,09 (') Subject to the abatement resulting from the system of maximum guaranteed quantities for the 1990/91 marketing year. (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0223450. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) \ Current 1st period 2nd period 3rd period 4th period 5th period l 7 8 9 10 11 12 DM 2,068270 2,064500 2,060910 2,057380 2,057380 2,048140 Fl 2,329170 2,324580 2,320610 2,316730 2,316730 2,306220 Bfrs/Lfrs 42,522100 42,487100 42,451300 42,414500 42,414500 42,274700 FF 6,940170 6,938180 6,935780 6,934280 6,934280 6,928900 Dkr 7,871460 7,872810 7,872050 7,871420 7,871420 7,864860 £Irl 0,771221 0,771326 0,771897 0,772237 0,772237 0,775086 £ 0,698454 0,701174 0,703699 0,706095 0,706095 0,712632 Lit 1 515r73 1 516,81 1 517,84 1 518,88 1 518,88 1 521,94 Dr 202,55100 204,23500 206,52200 208,71300 208,71300 216,20500 Esc 181,33900 181,84400 182,53100 183,46500 183,46500 186,24700 Pta 126,74200 127,24300 127,69800 128,13400 128,13400 129,34300